Citation Nr: 1033388	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for residuals of injury of 
the mouth and right mandible.

6.  Entitlement to service connection for a tongue disorder.

7.  Entitlement to service connection for a chin disorder.

8.  Entitlement to an initial disability rating higher than 10 
percent for residuals of a concussion, with headaches.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the RO 
denied service connection for disorders of the neck, back, left 
shoulder, right shoulder, mouth, tongue, and chin.  The RO 
granted service connection for residuals of a concussion, with 
headaches, and assigned a disability rating of 10 percent.  

In September 2007, the Veteran testified before the undersigned 
at a Travel Board hearing in Boston, Massachusetts; a transcript 
of that hearing is of record.  In August 2008, the Board remanded 
the case for the development of additional evidence.  In June 
2009, the Board remanded the case for the RO to consider 
additional evidence submitted to the Board without a waiver.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A cervical spine/neck disability, to include arthritis, was 
not manifested during active service or for many years 
thereafter, and it is not medically attributable to the Veteran's 
service.

2.  A low back/lumbar spine disability, to include arthritis, was 
not manifested during active service or for many years 
thereafter, and it is not medically attributable to the Veteran's 
service.

3.  A left shoulder disability, to include arthritis, was not 
manifested during active service or for many years thereafter, 
and it is not medically attributable to the Veteran's service.

4.  A right shoulder disability, to include arthritis, was not 
manifested during active service or for many years thereafter, 
and it is not medically attributable to the Veteran's service.

5.  There is no competent evidence demonstrating a current 
disability of the mouth, jaw, tongue, or chin.

6.  During the course of this appeal, the Veteran's concussion 
residual headaches have not been shown to be prostrating and are 
not associated with multi-infarct dementia.


CONCLUSIONS OF LAW

1.  Service connection for cervical spine/neck disability is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Service connection for low back/lumbar spine disability is 
not warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

4.  Service connection for right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

5.  Service connection for a disorder of the mouth/jaw is not 
warranted. 38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  Service connection for a tongue disorder is not warranted. 38 
U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

7.  Service connection for a disorder of the chin is not 
warranted. 38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

8.  The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of concussion with headaches are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.124a, Diagnostic Code 8100 (2009); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claims of entitlement to service 
connection, complete notice was sent in August 2003, December 
2003, September 2005, and June 2009 letters, and the claims were 
readjudicated in a June 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

Regarding the Veteran's claim of an increased initial disability 
evaluation for his service-connected residuals of concussion with 
headaches, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal. The 
appellant was notified that his claim was awarded with an 
effective date of July 24, 2003, the date of his claim, and an 
initial rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher rating in 
his argument included on his Substantive Appeal.  While he was 
not provided pre- adjudicatory notice that he would be assigned 
an effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
afforded the Veteran examinations, assisted the Veteran in 
obtaining evidence, and afforded him the opportunity to testify 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  In addition, certain chronic 
diseases such as arthritis may be presumed to have been incurred 
during service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 C.F.R. §§ 
3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service. 38 C.F.R. § 3.303(d).
 
In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997). Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology. Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495.  

The Veteran contends that he has chronic disorders of the neck, 
back, left and right shoulders, mouth, right mandible, tongue, 
and chin, all of which he relates to a jeep accident during 
service in November 1968.  He has reported that following the 
accident he was "unconscious for several weeks....I know I was in 
the hospital for several weeks."  VA-Form 21-0781 received in 
November 2007.

The service treatment records contain a November 1968 emergency 
room record that notes the Veteran was in a jeep accident.  The 
Veteran reported that he had bumped the side of his head and been 
"knocked out."  The treatment record notes that the Veteran's 
only evident injury was a contusion to his right mandible and 
that immediately after the accident the Veteran was agitated and 
confused but did not lose consciousness.  The treatment record 
further stated that X-rays of the mandible at a German hospital 
were reportedly negative.  On examination, the Veteran had a 
small hematoma and tenderness over the angle of the right 
mandible.  He was discharged to duty.  Separation examination was 
normal; no pertinent defects, diagnoses or significant interval 
history were noted.  

Neck Disorder

The service treatment records did not note any injuries or 
treatments to the Veteran's neck.  The separation examination in 
February 1970 noted normal neck, spine and other musculoskeletal 
examination.

In November and December 1996 treatment records, the Veteran 
reported neck pain and was treated with physical therapy.  An 
August 2001 treatment record noted the Veteran had sustained a 
cervical sprain/strain with vertebral subluxation complex in a 
motor vehicle accident on July 31, 2001.  Chiropractic treatment 
record dated in November 2001 attributed the Veteran's cervical 
spine complaints to the July 2001 vehicle accident.  

On VA examination conducted in September 2003, the Veteran 
reported a history of injury to his neck in the jeep accident in 
service.  He again reported that he had been knocked out for as 
long as a week in this incident but that his recall was quite 
poor.  On examination of the cervical spine, there was good 
muscle tone, and conditioned musculature.  The peripheral 
cervical muscles were well-developed, nonpainful to palpation, 
and without noticeable spasm.  Ranges of motion were within 
normal limits.  X-rays of the cervical spine were within normal 
limits.  The assessment was: cervical spinal neck 
pain/cervicogenic neck pain, reported motor vehicle accident 
while in active service, no medical information in c-file at this 
time.

On a January 2005 treatment record, the Veteran reported that he 
had had a stiff neck for many years after a jeep accident in 
service in 1969.  

A VA examination was conducted in November 2008.  The Veteran 
reported that he had injured his neck during service.  The 
examiner reviewed the claims folder and noted that the service 
treatment records did not document any neck injury.  Cervical 
spine X-rays showed mild degenerative changes.  The examiner 
stated that there was no definite evidence in the claims folder 
or service treatment records that the Veteran's relatively recent 
onset neck symptoms were caused by or worsened by military 
service or were secondary to motor vehicle accident in 1968.  The 
examiner noted the history of a motor vehicle accident in 2001, 
and stated that the current degenerative changes had their onset 
many years after service, were likely related to trauma as well 
as age, and probably would have happened with time even without 
military service.  

After review of the evidence, the Board finds that service 
connection is not warranted because the preponderance of the 
probative and competent evidence is against the claim that the 
currently diagnosed cervical spine disorder had its onset in 
service or is causally related to service.  The evidence, namely 
the service treatment records and Veteran's competent histories, 
indicates that the Veteran was involved in a jeep accident in 
service in 1968; however, the competent and probative evidence 
does not suggest that a chronic cervical spine disorder onset in 
service or existed continuously since service.  The service 
treatment records are silent as to any complaints pertaining to 
the neck or cervical spine, the separation examination record 
documents normal clinical findings as to the spine and neck and 
no history of neck pain, and the earliest evidence of record of a 
complaint of neck pain is dated approximately 26 years after 
separation from service.  Time elapsed between service and any 
documented evidence of treatment can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Service connection for arthritis of the cervical spine is not 
warranted on a presumptive basis since it was not demonstrated by 
X-ray findings until 2008, decades after separation from service.  
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran has reported that his neck pain 
had its onset after the jeep accident in 1968 and that it existed 
continuously from that time to the present.  Although the Veteran 
is competent to report his symptomatic history, the Board finds 
this current history of continuous pain is less credible and 
carries less probative value than the history provided to his 
chiropractor in 2001 in which he denied any similar symptoms 
prior to the July 2001 motor vehicle accident.  

Furthermore, the preponderance of the probative evidence does not 
suggest that the Veteran's cervical spine disorder was caused by 
service, to include the in-service jeep accident.  The negative 
opinion provided by the November 2008 VA examiner is highly 
probative: the examiner based his opinion on a review of all the 
evidence of record, discussion with the Veteran, and his medical 
knowledge, and he provided a detailed rationale for his opinion.  
The examiner also addressed the lack of any reference to neck 
pain at the time of the in-service jeep accident, the subsequent 
car accident in July 2001 with documented injury to the neck, and 
the only recent finding of degenerative changes on cervical spine 
X-ray.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (opinion's probative value determined by whether it is 
supported by a detailed rationale/explanation).

In this case, the Board finds that the preponderance of the 
probative evidence does not suggest that the Veteran's currently 
diagnosed cervical spine disorder had its onset during service or 
results from service.  Thus, the claim of service connection is 
denied.

Back Disorder

The service treatment records show that, on enlistment, the 
Veteran reported a history of occasional back pain "four years 
ago."  A history of back strain with no sequelae was noted.  
There are no further references to back problems during the 
remainder of the Veteran's service, and he denied recurrent back 
pain on the report of medical history he completed at the time of 
his separation from service.  The separation examination in 
February 1970 noted normal spine and other musculoskeletal 
examination.

An August 2001 treatment record noted the Veteran had sustained a 
lumbar sprain/strain with vertebral subluxation complex in a 
motor vehicle accident on July 31, 2001.  Chiropractic treatment 
record dated in November 2001 attributed the Veteran's lumbar 
spine complaints to the July 2001 vehicle accident.  

A VA examination was conducted in November 2008.  The Veteran 
reported that he had injured his back during service.  The 
examiner reviewed the claims folder and noted that the service 
treatment records did not document any back injury; the only back 
reference was to the history of back strain noted on induction.  
Lumbar spine X-rays showed mild degenerative changes.  The 
examiner stated that there was no definite evidence in the claims 
folder or service treatment records that the Veteran's relatively 
recent onset back symptoms were caused by or worsened by military 
service or were secondary to motor vehicle accident in 1968.  The 
examiner noted the history of a motor vehicle accident in 2001, 
and stated that the current degenerative changes had their onset 
many years after service, were likely related to trauma as well 
as age, and probably would have happened with time even without 
military service.  

After review of the evidence, the Board finds that service 
connection is not warranted because the preponderance of the 
probative and competent evidence is against the claim that the 
currently diagnosed lumbar spine disorder had its onset in 
service or is causally related to service.  The evidence, namely 
the service treatment records and Veteran's competent histories, 
indicates that the Veteran was involved in a jeep accident in 
service in 1968; however, the competent and probative evidence 
does not suggest that a chronic low back or lumbar spine disorder 
onset in service or existed continuously since service.  After 
the history of low back strain noted at induction, the service 
treatment records are silent as to any complaints pertaining to 
the back or lumbar spine, the separation examination record 
documents normal clinical findings as to the spine and no history 
of recurrent back pain, and the earliest evidence of record of a 
postservice complaint of back pain is dated approximately 31 
years after separation from service following a car accident in 
2001.  Time elapsed between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  Maxson, 
230 F.3d at 1330.  Service connection for arthritis of the lumbar 
spine is not warranted on a presumptive basis since it was not 
demonstrated by X-ray findings until 2008, decades after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran has reported that his back was 
injured in the jeep accident in 1968 and that back pain has 
existed continuously from that time to the present.  Although the 
Veteran is competent to report his symptomatic history, the Board 
finds this current history of continuous pain is less credible 
and carries less probative value than the history provided to his 
chiropractor in 2001 in which he denied any similar symptoms 
prior to the July 2001 motor vehicle accident.  

Furthermore, the preponderance of the probative evidence does not 
suggest that the Veteran's lumbar spine disorder was caused by 
service, to include the in-service jeep accident.  The negative 
opinion provided by the November 2008 VA examiner is highly 
probative: the examiner based his opinion on a review of all the 
evidence of record, discussion with the Veteran, and his medical 
knowledge, and he provided a detailed rationale for his opinion.  
The examiner also addressed the lack of any reference to back 
pain at the time of the in-service jeep accident, the subsequent 
car accident in July 2001 with documented injury to the back, and 
the only recent finding of degenerative changes on lumbar spine 
X-ray.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In this case, the Board finds that the preponderance of the 
probative evidence does not suggest that the Veteran's currently 
diagnosed low back/lumbar spine disorder had its onset during 
service or results from service.  Thus, the claim of service 
connection is denied.

Left Shoulder Disorder

The service treatment records do not include any reference to 
treatment or complaints related to the left shoulder.  The 
Veteran denied painful or trick shoulder on the Report of Medical 
History he completed at the time of his separation from service.  
The separation examination in February 1970 noted normal upper 
extremities and other musculoskeletal examination.

A VA examination was conducted in November 2008.  The Veteran 
reported that he had injured his left shoulder during service.  
The examiner reviewed the claims folder and noted that the 
service treatment records did not document any left shoulder 
injury.  X-rays showed mild degenerative changes of the left 
acromioclavicular joint.  The examiner stated that there was no 
definite evidence in the claims folder or service treatment 
records that the Veteran's relatively recent onset left shoulder 
symptoms were caused by or worsened by military service or were 
secondary to motor vehicle accident in 1968.  The examiner stated 
that the current degenerative changes had their onset many years 
after service, were likely related to trauma as well as age, and 
probably would have happened with time even without military 
service.  

After review of the evidence, the Board finds that service 
connection is not warranted because the preponderance of the 
probative and competent evidence is against the claim that the 
currently diagnosed left shoulder disorder had its onset in 
service or is causally related to service.  The evidence, namely 
the service treatment records and Veteran's competent histories, 
indicates that the Veteran was involved in a jeep accident in 
service in 1968; however, the competent and probative evidence 
does not suggest that a chronic left shoulder disorder onset in 
service or existed continuously since service.  The service 
treatment records are silent as to any complaints pertaining to 
the left shoulder, the separation examination record documents 
normal clinical findings as to the upper extremities and no 
history of shoulder problems, and the earliest evidence of record 
of a postservice complaint of left shoulder pain is dated 
approximately 38 years after separation from service.  Time 
elapsed between service and any documented evidence of treatment 
can be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  Maxson, 230 
F.3d at 1330.  Service connection for arthritis of the left 
shoulder is not warranted on a presumptive basis since it was not 
demonstrated by X-ray findings until 2008, decades after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran has reported that his left 
shoulder was injured in the jeep accident in 1968 and that 
shoulder pain has existed continuously from that time to the 
present.  Although the Veteran is competent to report his 
symptomatic history, the Board finds this current history of 
continuous pain is less than credible since there is no 
documentation of left shoulder complaints either in service or in 
the extensive medical records of the Veteran for nearly four 
decades following service.  

Furthermore, the preponderance of the probative evidence does not 
suggest that the Veteran's left shoulder disorder was caused by 
service, to include the in-service jeep accident.  The negative 
opinion provided by the November 2008 VA examiner is highly 
probative: the examiner based his opinion on a review of all the 
evidence of record, discussion with the Veteran, and his medical 
knowledge, and he provided a detailed rationale for his opinion.  
The examiner also addressed the lack of any reference to left 
shoulder pain at the time of the in-service jeep accident and the 
only recent finding of degenerative changes on X-ray.  See 
Nieves-Rodriguez 22 Vet. App. at 304.

In this case, the Board finds that the preponderance of the 
probative evidence does not suggest that the Veteran's currently 
diagnosed left shoulder disorder had its onset during service or 
results from service.  Thus, the claim of service connection is 
denied.

Right Shoulder Disorder

The service treatment records do not include any reference to 
treatment or complaints related to the right shoulder.  The 
Veteran denied painful or trick shoulder on the report of medical 
history he completed at the time of his separation from service.  
The separation examination in February 1970 noted normal upper 
extremities and other musculoskeletal examination.

On VA examination in September 2003 the Veteran reported right 
shoulder pain which he believed was related to his jeep accident 
in service.  Examination showed decreased range of motion of the 
right shoulder.  The examiner diagnosed right shoulder 
degenerative joint disease and capsulitis.  

A January 2004 treatment record noted the Veteran's report of 
right shoulder pain for many years with recent worsening.  
Arthritis was noted.  A February 2004 treatment record noted 
right shoulder pain with a reported history of military motor 
vehicle accident.  

A VA examination was conducted in November 2008.  The Veteran 
reported that he had injured his right shoulder during service.  
The examiner reviewed the claims folder and noted that the 
service treatment records did not document any right shoulder 
injury.  X-rays showed mild degenerative changes of the right 
acromioclavicular joint.  The examiner stated that there was no 
definite evidence in the claims folder or service treatment 
records that the Veteran's relatively recent onset right shoulder 
symptoms were caused by or worsened by military service or were 
secondary to motor vehicle accident in 1968.  The examiner stated 
that the current degenerative changes had their onset many years 
after service, were likely related to trauma as well as age, and 
probably would have happened with time even without military 
service.  

After review of the evidence, the Board finds that service 
connection is not warranted because the preponderance of the 
probative and competent evidence is against the claim that the 
currently diagnosed right shoulder disorder had its onset in 
service or is causally related to service.  The evidence, namely 
the service treatment records and Veteran's competent histories, 
indicates that the Veteran was involved in a jeep accident in 
service in 1968; however, the competent and probative evidence 
does not suggest that a chronic right shoulder disorder onset in 
service or existed continuously since service.  The service 
treatment records are silent as to any complaints pertaining to 
the right shoulder, the separation examination record documents 
normal clinical findings as to the upper extremities and no 
history of shoulder problems, and the earliest evidence of record 
of a postservice complaint of right shoulder pain is dated 
approximately 33 years after separation from service.  Time 
elapsed between service and any documented evidence of treatment 
can be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  Maxson, 230 
F.3d at 1330.  Service connection for arthritis of the right 
shoulder is not warranted on a presumptive basis since it was not 
demonstrated by X-ray findings until 2003, decades after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran has reported that his right 
shoulder was injured in the jeep accident in 1968 and that 
shoulder pain has existed continuously from that time to the 
present.  Although the Veteran is competent to report his 
symptomatic history, the Board finds this current history of 
continuous pain is less than credible since there is no 
documentation of right shoulder complaints either in service or 
in the extensive medical records of the Veteran for more than 
three decades following service.  

Furthermore, the preponderance of the probative evidence does not 
suggest that the Veteran's right shoulder disorder was caused by 
service, to include the in-service jeep accident.  The negative 
opinion provided by the November 2008 VA examiner is highly 
probative: the examiner based his opinion on a review of all the 
evidence of record, discussion with the Veteran, and his medical 
knowledge, and he provided a detailed rationale for his opinion.  
The examiner also addressed the lack of any reference to right 
shoulder pain at the time of the in-service jeep accident and the 
only recent finding of degenerative changes on X-ray.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.

In this case, the Board finds that the preponderance of the 
probative evidence does not suggest that the Veteran's currently 
diagnosed right shoulder disorder had its onset during service or 
results from service.  Thus, the claim of service connection is 
denied.

Mouth, Right Mandible, Tongue, Chin Disorders

The service treatment records do not show any complaints or 
injuries related to the mouth, tongue, or chin.  As noted above, 
a right mandible contusion was noted following the jeep accident 
in November 1968, however no subsequent jaw problems were noted.  
The service separation examination in February 1970 noted normal 
head, face, and mouth examinations.

On an October 1996 treatment record, the Veteran reported that he 
had injured his tongue in the jeep accident in service and had 
had a lump surgically removed from his tongue at the time.  In 
November 1996, he reported feeling a tingling sensation of that 
area of the tongue.

On VA examination in September 2003, the Veteran reported that he 
had a growth excised from his tongue during service and that he 
now had another small growth on the tongue.  On examination, 
there was a reddish raised lesion on the right forward tongue 
that looked like a neuroma.

On the VA examination in November 2008, the Veteran denied any 
issues or symptoms of his mouth, chin, or mandible.  He reported 
that he had a lump removed from his tongue during service.  On 
examination, the examiner describe an intact tongue without any 
evidence of abnormality or prior surgeries.  There was no 
evidence of slurred speech.  X-rays of the mandible were within 
normal limits.  The examiner stated that examination of the 
entire head and neck and the entire oral cavity and tongue was 
unremarkable and within normal limits.  The examiner stated that 
with respect to the claimed conditions related to the mouth, 
right mandible, chin, and tongue:  "there is no diagnosis 
because there is no pathology to render a diagnosis."

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a claimant 
must first have a disability.  Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents resulted in disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); See also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

While a layperson is competent to testify as to facts within his 
own observation and recollection, such as visible symptoms, a lay 
party, such as the Veteran, is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such as 
matters relating to a diagnosis or medical causation.  See 
Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

There is no medical evidence demonstrating that the Veteran has a 
current chronic disability of the mouth, jaw, tongue, or chin.  
In this case, the only evidence that the Veteran currently has 
the claimed disabilities consists of the Veteran's statements.  
The record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now well 
established that a lay person such as the Veteran is not 
competent to opine on medical matters such as medical diagnosis 
or the etiology of medical disorders, and his opinion that he has 
a current mouth, jaw, tongue, or chin disorder is therefore 
entitled to no weight of probative value.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu, supra.

In view of the foregoing, the Board finds there is no competent 
evidence that the Veteran has the claimed disorders or the mouth, 
jaw, tongue, or chin, and in the absence of a showing of the 
claimed disability, the preponderance of the evidence is against 
the claims.  The benefit of the doubt doctrine does not apply, 
and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Rating for Residuals of Concussion with Headaches

The Veteran contends that he is entitled to a higher initial 
rating for his service connected residuals of concussion with 
headaches.  Service connection for that disability was granted in 
the July 2004 rating decision on appeal, and a 10 percent initial 
rating was assigned from July 24, 2003.  The Veteran appealed 
that initial rating.

The RO has evaluated the Veteran's headaches under DCs 8045 and 
9304 on the basis that these headaches resulted from an in-
service car accident and consequent head trauma.

Effective October 23, 2008, VA amended the criteria for rating 
residuals of traumatic brain injuries (TBIs), or more 
specifically, neurological and convulsive disorders, including 
under DC 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  
This amendment applies to applications received by VA on and 
after October 23, 2008.  The former criteria apply to 
applications received by VA before that date.  A veteran whose 
residuals of TBI VA rated under DC 8045 prior to the amendment, 
however, is permitted to request review under the amended 
criteria regardless of whether his disability has worsened since 
the last review or VA receives additional evidence.  The 
effective date of any increase in disability compensation based 
solely on the amended criteria must be no earlier than October 
23, 2008, the effective date of the amended criteria.

Here, since the Veteran's claim was received in 2003, and because 
he has not made any request to be reevaluated under this new 
criteria, the amended criteria do not apply.  Thus the Board will 
adjudicate this matter under the former criteria in effect prior 
to October 23, 2008.  

Purely subjective complaints, such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under Diagnostic Code 9304.  This 
10 percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (2007).

In addition to evaluating the residuals of concussion resulting 
in a headache disorder under the criteria for disability due to 
brain trauma, this Veteran's headache disorder has also been 
evaluated under Diagnostic Code 8100 for migraine headaches.  
This criteria provides that a 50 percent evaluation is assignable 
for very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is assignable for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent evaluation is assignable for characteristic 
prostrating attacks averaging one in two months over the last 
several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

A VA examination in September 2003 noted a diagnosis of 
concussion as reported by the Veteran with residual cervicogenic 
type headaches.  The Veteran described his headaches as 
occasional.

A November 2005 neurological consultation noted the Veteran 
complained of frequent headaches which rarely caused throbbing 
discomfort and never resulted in nausea or vomiting.  The 
examiner described cephalgia that seemed to have an element of 
neuritic pain as well as (to a lesser extent) bonafide aching 
discomfort that seemed consistent with muscle tension.  A 
computer tomography (CT) of the brain in December 2005 was normal 
for the Veteran's age.  In January 2006, the Veteran reported 
that his headaches had lessened with his current medication 
regime.

On VA examination in November 2008, the Veteran reported that his 
headaches started as neck muscle spasm or discomfort that spread 
anteriorly to the front of his head.  They felt like pressure or 
tightness all around the head and tended to wax and wane in 
intensity.  The Veteran denied typical migrainous features.  The 
Veteran denied that any of his headaches had been prostrating 
over the several months preceding the examination.  He noted the 
headaches happened once in a few months.  The examiner diagnosed 
stress/tension headaches, mild, and which had improved greatly 
with prescribed medications; there is no evidence for any 
prostrating headache attacks in the last few years.

The Veteran's headache condition is currently in receipt of a 10 
percent rating which is the maximum allowable rating under 
Diagnostic Code 9304.  However a rating in excess of this is 
allowable under Diagnostic Code 8100 for characteristic 
prostrating attacks averaging once a month over the past several 
months.  The medical evidence from the pendency of the appeal 
generally shows no evidence suggestive of prostrating attacks, 
but rather show relatively frequent non prostrating headaches 
that generally respond to medication.  The Veteran himself has 
denied prostrating headaches.  He testified in September 2007 
that he had frequent headaches but that he did not need to lie 
down with them; rather he took medication when his headache 
began.  Thus the bulk of the credible evidence reflects that his 
symptoms do not meet the criteria for a 30 percent rating for his 
residuals of concussion with headaches.  


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for residuals of injury of the mouth and right 
mandible is denied.

Service connection for a tongue disorder is denied.

Service connection for a chin disorder is denied.

An initial disability rating higher than 10 percent for residuals 
of a concussion, with headaches, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


